t c summary opinion united_states tax_court richard allan and corinne lucille balser petitioners v commissioner of internal revenue respondent docket no 19611-05s filed date john s kutscher for petitioners catherine l campbell for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended code pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the petition was filed in response to a notice_of_determination concerning collection action s under sec_6330 notice_of_determination pursuant to sec_6330 petitioners seek review of respondent’s notice_of_intent_to_levy relating to their tax_liabilities for and background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in lynnwood washington petitioners jointly filed for and form sec_1040 u s individual_income_tax_return because petitioners self-assessed their taxes for all years in issue no statutory_notice_of_deficiency was issued during the years at issue petitioner richard balser mr balser and petitioner corinne balser mrs balser were the sole owners of homewood development inc hdi hdi was in the business of developing residential projects 1petitioners also sought the review of a notice_of_determination concerning collection action s under sec_6330 issued to mr balser regarding a civil penalty under sec_6672 for the third quarter of the court’s jurisdiction to review the commissioner’s determination regarding a collection matter is limited to cases where the underlying tax_liability is of the type over which the court normally has jurisdiction see 114_tc_171 by order dated date the court granted respondent’s motion to dismiss for lack of jurisdiction to the extent that petitioners seek a review of the collection activity regarding the sec_6672 penalty the bankruptcy proceedings in june of three involuntary bankruptcy proceedings under chapter of the bankruptcy code u s c sections were commenced against mr balser mrs balser and hdi respectively in the u s bankruptcy court for the western district of washington bankruptcy court subsequently the bankruptcy court substantively consolidated the involuntary bankruptcy proceedings and converted them into proceedings under chapter of the bankruptcy code consolidated bankruptcy cases mr balser was the president of hdi at the time the consolidated bankruptcy cases were filed respondent filed with the bankruptcy court proofs of claim and amended proofs of claim against petitioners for unpaid income taxes for and respondent also requested payment for administrative expenses relating to postpetition income taxes including on date hdi filed an objection to tax_liabilities petitioners did not file any other objections to respondent’s claims or requests for payment of administrative expenses no order disallowing respondent’s claims was entered in the consolidated bankruptcy cases on date the bankruptcy court confirmed the debtors’ joint plan_of_reorganization plan respondent subsequently notified petitioners that they were in default of the prepetition taxes under the terms of the confirmed plan the sec_6330 administrative process on date respondent sent two letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing one to each of petitioners regarding their tax_liabilities for and according to the notice_of_determination as of date petitioners’ unpaid liabilities including statutory additions were dollar_figure dollar_figure and dollar_figure for and respectively petitioners timely submitted a form request for a collection_due_process_hearing for through along with a letter explaining why they did not agree with the proposed levy petitioners’ case was assigned to appeals officer celia cleveland ao cleveland and petitioners were afforded a collection hearing via several telephone calls at the hearing petitioners did not dispute the amount of underlying tax_liabilities self-assessed on the returns petitioners instead contended that their tax_liabilities should have been paid in full by the funds that were available in the estate of the consolidated bankruptcy cases petitioners did not submit to respondent an offer-in- compromise or any other collection alternatives during the appeals hearing ao cleveland reviewed petitioners’ administrative file and transcripts for the years in issue and she verified that the requirements of all applicable laws and administrative procedures had been met on date the appeals_office issued to petitioners a notice_of_determination for and sustaining as appropriate respondent’s proposed levy action the appeals_office further determined that the levy action should proceed because petitioners had not made any arrangements to pay the taxes on date petitioners filed with the court a petition for lien or levy action discussion procedure under sec_6330 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only after the secretary has notified the person in writing of his intention to make the levy and of the taxpayer’s right to a sec_6330 hearing at least days before any levy action is begun if a sec_6330 hearing is requested the hearing is to be conducted by the appeals_office of the internal_revenue_service irs and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedures have been met sec_6330 c the person requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6330 see 114_tc_604 114_tc_176 in making a determination the appeals officer is required to take into consideration issues properly raised the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 within days after the appeals_office issues a notice_of_determination the person may appeal the determination to the tax_court if the court has jurisdiction over the underlying tax_liability sec_6330 the court has jurisdiction in this case standard of review where the underlying tax_liability is properly at issue the court reviews the determination de novo see goza v commissioner supra pincite where the underlying tax_liability is not properly at issue the court reviews the determination for abuse_of_discretion id sec_6330 provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the person did not receive a statutory_notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sego v commissioner supra pincite goza v commissioner supra pincite because petitioners self-assessed their taxes for all years at issue respondent did not issue to petitioners a statutory_notice_of_deficiency see sec_6201 respondent contends that the appropriate standard of review for the years at issue is the abuse_of_discretion standard and not review de novo respondent argues that although a deficiency_notice was not issued petitioners had a prior opportunity to dispute those tax_liabilities before the bankruptcy court the court agrees with respondent in 124_tc_69 the court held that when the irs submits a proof_of_claim in a taxpayer’s bankruptcy action the taxpayer has an opportunity to dispute the liability within the meaning of sec_6330 respondent submitted proofs of claim and amended proofs of claims in the consolidated bankruptcy cases for unpaid federal taxes for and petitioners were therefore precluded from challenging the amounts of the underlying liabilities for the years in issue both at the appeals_office hearing and in this case petitioners however claim that they are not seeking to dispute the amounts of the underlying tax for and petitioners contend that they are seeking only an abatement of interest and relief from the penalties for the years in issue but unless otherwise specified under the code both interest and penalties are treated as tax see sec_6601 sec_6665 since petitioners are precluded from raising these issues the court need not address them challenges to collection action since the validity of the underlying tax_liabilities for the years at issue was not properly part of the appeal the court will review the notice_of_determination for abuse_of_discretion see goza v commissioner supra pincite questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion in order for a taxpayer to prevail under the abuse_of_discretion standard it is not enough for the court to conclude that the court would not have authorized collection the court must conclude that in authorizing collection the appeals officer has exercised discretion arbitrarily capriciously or without sound basis in fact 101_tc_412 accord 91_tc_1079 an abuse_of_discretion occurs when a decision is based upon an erroneous legal standard or on a clearly erroneous finding of fact 194_f3d_1045 9th cir in response to their request for an appeals hearing petitioners were afforded a conference with ao cleveland via several telephone calls petitioners contended during the conference that the collection was inappropriate because all outstanding taxes were paid in accordance with the confirmed plan in the consolidated bankruptcy case in support of their argument petitioners presented as evidence a statement of account dated date in which the irs determined that petitioners had an overpayment_of_tax for overpayment the statement indicates that dollar_figure is the amount to be refunded to you if you owe no other taxes or other debts we are required to collect petitioners subsequently received a refund check from the federal government which they claim is evidence that all outstanding federal taxes are fully paid respondent disagrees contending that petitioners’ tax_liabilities for and remain outstanding respondent argues that a refund check was sent to petitioners despite their having outstanding tax_liabilities because a lack of mutuality precluded the irs’s offsetting the overpayment against the taxes owed generally sec_6402 provides that the irs has the right to offset an overpayment against any outstanding tax_liabilities of the taxpayer this right to offset is preserved in a bankruptcy proceeding by u s c sec_553 setoff which provides in relevant part a except as otherwise provided in this section this title does not affect any right of a creditor to offset a mutual debt owing by such creditor to the debtor that arose before the commencement of the case under this title against a claim of such creditor against the debtor that arose before the commencement of the case respondent’s right to offset is subject_to the mutuality requirement under u s c sec_553 see eg aetna cas 2taxable year is not at issue in this case sur co v ltv steel co in re chateaugay corp 94_f3d_772 2d cir united_states v jones bankr m d ala mutuality means that the creditor and the debtor must be mutually indebted in order to exercise the right of offset u s c sec_553 see in re o p m leasing servs inc bankr bankr s d n y the mutuality requirement is satisfied if the debts at issue are ‘owing between the same parties in the same right or capacity and are of the same kind and quality ’ in re o p m leasing servs inc supra pincite quoting in re braniff airways inc bankr bankr n d tex accordingly obligations owing between a creditor and a prepetition debtor may not be offset against obligations owing between that same creditor and the debtor’s estate since the requisite mutuality of obligations is absent id the overpayment is a postpetition debt that the irs owed to petitioners’ bankruptcy_estate the tax_liabilities for and are prepetition debts that petitioners owed to the irs therefore respondent is correct that the irs lacked the requisite mutuality to offset the refund for against the and taxes of petitioners the tax_liability for however is a postpetition debt respondent could have exercised his right to offset but chose not to do so therefore petitioners’ receipt of the refund check is insufficient to show that their outstanding tax_liabilities are paid in full respondent presented as evidence certified copies of forms certificate of assessments payments and other specified matters with respect to and to show that petitioners’ tax_liabilities were properly assessed and that the amounts remained outstanding as of date a form_4340 satisfies the verification requirements of sec_6330 see 124_tc_189 petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessment or the information contained in the forms petitioners did not submit an offer-in-compromise or offer a collection alternative to the appeals_office at trial petitioners’ counsel requested that petitioners be allowed an opportunity to enter into an installment_agreement respondent asserts that ao cleveland raised the possibility of an installment_agreement during the conference petitioners however apparently declined to entertain collection alternatives because they wanted respondent to issue a notice_of_determination to allow them to come before the court the court does not find that a remand is necessary or would be productive see 117_tc_183 martin v commissioner tcmemo_2003_288 respondent however has expressed a willingness to discuss an installment_agreement with petitioners pursuant to proper procedures under sec_6330 the irs retains jurisdiction of the collection action after the determination is made and a taxpayer may request an installment_agreement at any time before during or after the notice_of_intent_to_levy hearing h conf rept pincite 1998_3_cb_747 the court has considered the remaining arguments raised in petitioners’ pretrial memorandum and finds that they are unconvincing accordingly the court holds that the appeals_office did not abuse its discretion in determining that respondent’s proposed levy should be sustained to reflect the foregoing decision will be entered for respondent
